Exhibit 10.7

 

FORM OF LOCK-UP AGREEMENT

 

 

April 19, 2012

Blue Calypso, Inc.

 

19111 North Dallas Parkway, Suite 200

 

Dallas, Texas 75287

 

Attention: Andrew Levi

 

 

Ladies and Gentlemen:

 

Pursuant to the proposed Securities Purchase Agreement between Blue Calypso,
Inc., a Delaware corporation (the “Company”), and the purchasers signatory
thereto (the “Purchasers”), the Company is conducting a private of up to
$500,000 of senior secured convertible notes (the “Private Placement”).

 

As an inducement to the investors in the Private Placement and in satisfaction
of a condition of the Company’s obligations in the Private Placement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
the close of trading on the one year anniversary of the initial closing of the
Private Placement (such period, the “Restriction Period”), the undersigned will
not (a) sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder (the “Exchange Act”) with
respect to, any shares of common stock of the Company (the “Common Stock”) or
any securities convertible into or exercisable or exchangeable for Common Stock,
or warrants or other rights to purchase Common Stock or any such securities, or
any securities substantially similar to the Common Stock (collectively, the
“Securities”), (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
Securities, whether any such transaction is to be settled by delivery of
Securities, in cash or otherwise or (c) publicly announce an intention to effect
any transaction specified in clause (a) or (b).

 

Notwithstanding the foregoing, the undersigned shall be permitted to (i)
transfer Securities as a bona fide gift, (ii) distribute Securities to limited
partners, general partners, members or stockholders of the undersigned, (iii)
transfer Securities to family members or a trust established for the benefit of
family members, (iv) transfer Securities to entities where the undersigned is
the beneficial owner of all Securities held by such entities, (v) receive
Securities upon the exercise of an option or warrant or in connection with the
vesting of restricted stock or restricted stock units, and (vi) transfer
Securities to the Company in a transaction exempt from Section 16(b) of the
Exchange Act solely in connection with the payment of taxes due in connection
with any exercise or vesting of

 

--------------------------------------------------------------------------------


 

Securities, provided any such transferee other than the Company shall execute an
agreement substantially similar to this agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to each investor to complete the
transactions contemplated by the Private Placement and that each such investor
(who shall be a third party beneficiary of this letter agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder.  The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this letter
agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the Private
Placement.

 

This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, each investor and the
undersigned.  This letter agreement shall be construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflict of laws. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.  The
undersigned agrees and understands that this letter agreement does not intend to
create any relationship between the undersigned and each investor and that each
investor is not entitled to cast any votes on the matters herein contemplated
and that no issuance or sale of the securities is created or intended by virtue
of this letter agreement.

 

By its signature below, the Transfer Agent hereby acknowledges and agrees that,
reflecting this letter agreement, it has placed an irrevocable stop transfer
instruction on all securities beneficially owned by the undersigned until the
end of the Restriction Period.  This letter agreement shall be binding on
successors and assigns of the undersigned with respect to the securities and any
such successor or assign shall enter into a similar agreement for the benefit of
the investors.

 

*** SIGNATURE PAGE FOLLOWS***

 

--------------------------------------------------------------------------------


 

This letter agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

Address for Notice:

 

 

 

Number of shares of Common Stock

 

 

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this letter agreement.

 

BLUE CALYPSO, INC.

 

 

By:

 

 

Name:

 

Title:

 

 

Acknowledged and agreed to

as of the date set forth above:

 

ACTION STOCK TRANSFER CORP.

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------